 

UN|TED STATES D|STR|CT COURT
M|DDLE D|STR|CT OF PENNSYLVAN|A

RANDALL PARSONS,
Civil No. 3:18-cv-1406
Petitioner
(Judge Mariani)
v.
Warden CATR|C|A HOWARD,
Respondent

MEMORANDUM

Petitioner, Randall Parson, a federal inmate currently incarcerated in the Allenwood
Federal Correctional lnstitution, White Deer, Pennsylvania, filed the instant petition for writ of
habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. 1, petition). He has also ti|ed motions to
expedite. (Docs 11, 12, 15) and a motion to amend petition in light of the First Step Act of
2018. (Doc. 16). Petitioner asserts that members of his Unit Team abused their discretion
under 18 U.S.C. § 3621(b) by limiting his placement in a Residential Reentry Center (“RRC")
to four months. For the following reasons, Petitioner’s habeas petition and motion to amend

will be denied and his motions to expedite will be dismissed.

l. Standard of Review
The habeas statute upon which Petitioner relies to challenge the timing of his pre-
release placement, 28 U.S.C. § 2241, unlike other federal habeas statutes, “confers habeas

jurisdiction to hear the petition of a federal prisoner who is challenging not the validity but the

 

 

execution of his sentence.” Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001). A habeas
petition filed pursuant to 28 U.S.C. § 2241 is the appropriate means for a federal inmate to

challenge a BOP decision to limit or exclude their placement in an RRC. See Wooda// v. Fed.

Bureau Of Prisons, 432 F.3d 235, 243-44 (3d Cir. 2005).

ll. Background

On Apri| 21, 2015, Parsons was sentenced to ninety months of imprisonment, and
three years of supervised release, in the United States District Court for the Eastern District
of Pennsylvania for violating 18 U.S.C. §1951, Hobbs Act Robbery. (Doc. 8-1 at 4, Sentence
Monitoring Computation Data).

On December 8, 2017, Parsons’ unit team recommended 181 days (6 months) to 270
days (9 months) of RRC placement, offering the following specific release preparation:

He has not provided a release address but will secure employment while
coaned at the RRC. There are no medical or psychology concerns. He has
completed the Drug Education class as well as the Non-Residential Drug
Treatment program. He has completed multiple Education classes and
Vocational Training programs. He has also completed two of his financial
Assessments. |nmate Parsons has not received an incident report since 2014.
Therefore, the Unit Team is of the opinion, a maximum of 270 days placement
is of sufficient duration to provide the greatest likelihood of successful
reintegration into the community. Additionally, he does not meet the Walsh Act
criteria.

(Doc. 8-1 at 6, institutional P|acement for CCC P|acement). The form was fonNarded to
Residential Reentry Manager (RRM) Chad Fultz. ld. The recommended range is what the

unit team believed would allow the RRM to match population needs with budgetary and RRC

_2_

 

 

bed space resources near Parsons’ release destination. ld. The RRM determined and
assigned Petitioner an RRC placement date of June 29, 2019. ld.

On Ju|y 16, 2018, Petitioner filed the above captioned action, requesting to be placed
in an RRC facility for seven months “as an incentive for all of the skill development programs
he completed pursuant to Title 343 U.S.C. §60541(a)(2)A), or order the BOP to reconsider
the unit team’s placement recommendation of 6 to 9 months RRC placement and disregard
former director’s directive stating that 4 months RRC placement is the new normal RRC
placement time for prisoners, a command that has no doubt impeded his RRC placement.”
(Doc. 1 at 8). Parsons argues that the recommended RRC time that he received, 181 (6
months) to 270 days (9 months), violates the terms of the SCA. ld

On January 10, 2019, Petitioner h|ed a motion to amend in light of the First Step Act
of 2018, in which Petitioner claims that the language of the Act “now states; the BOP ‘shail’
transfer inmates to pre-release custody when eligib|e, in contrast to the old language that
states that the BOP ‘shall consider’ an inmate for pre-release custody when eligible and ‘may’
designate inmate to a CCC and ‘may’ place inmates in a CCC for more than the last 10
percent of the term or more than six months when appropriate.” (Doc. 16). As such, Petitioner
requests “the BOP to transfer movant immediate to RRC placement or home confinement as
directed by the First Step Act of 2018, or grant to movant whatever relief the District Court
may deem just and fair to allow movant the greatest likelihood of a successful reentry back

into the community.” ld.

 

 

iii. Discussion

The Court notes three statutes govern the discretion of the Bureau of Prisons (BOP)
to place inmates in particular facilities; 18 U.S.C. § 3621(b) grants the BOP the authority to
designate places of continement; 18 U.S.C. § 3624 (a part of the Second Chance Act of 2007)
authorizes the BOP to provide post-imprisonment rehabilitation services in community
corrections facilities; and 34 U.S.C. § 60541 (a part of the First Step Act of 2018) permits the
BOP to grant prisoners who participate in reentry and skills development programs the
maximum allowable period in a community corrections facilities. lt also allows the BOP to
place elderly prisoners in home conhnement.

lViore specifically, § 3621(b) gives the BOP the authority and discretion to designate a
prisoner’s place of confinement. Under § 3621(b), the BOP:

may designate any available penal or correctional facility that meets minimum

standards of health and habitabiiity established by the Bureau, whether

maintained by the Federal Government or otherwise and whether within or

without the judicial district in which the person was convicted, that the Bureau

determines to be appropriate and suitabie.
18 U.S.C. § 3621(b) (2012); Woodal/ v. Federal Bureau of Prisons, 432 F.3d 235, 239 (3d
Cir. 2005). in making this determination, the BOP must consider “(1) the resources of the
facility contemplated; (2) the nature and circumstances of the offense; (3) the history and
characteristics of the prisoner; (4) any statement by the court that imposed the sentence

and (5) any pertinent policy statement issued by the Sentencing Commission[.]” 18 U.S.C. §

3621(b) (2012).

 

 

The Second Chance Act directs “a shift from policing those on parole to rehabilitating
them,” and places on the “parole system an increasing special obligation to help federal
offenders successfully reenter into society." United States v. Wesse/s, 539 F.3d 913, 915 (8th
Cir. 2008) (Bright, J., concurring). it authorizes funding for drug treatment, job training and
placement, educational services, and other services or support needed to rehabilitate
prisoners and reduce recidivism. ld. The Act also addresses placement in community
corrections facilities such as halfway houses. 18 U.S.C. § 3624(c) (2012). lt grants the BOP
Director the discretion to place a prisoner in a community corrections facility for up to twelve
months, instead of limiting that time to six months as permitted by the prior law. ld. The Act
authorizes the Director, “to the extent practicable, to place a prisoner in home conhnement
for the shorteer 10 percent of the term of imprisonment of that prisoner or 6 months.” ld. lt
also directs the BOP to issue new regulations to ensure that placements in community
correctional facilities are “(A) conducted in a manner consistent with section 3621(b) of this
title; (B) determined on an individual basis; and (C) of sufhcient duration to provide the
greatest likelihood of successful reintegration into the community.” ld. § 3624(0)(6).

The First Step Act focuses on rehabilitation, reintegration, and sentence reduction. lt
requires the BOP to “provide incentives for prisoner participation in skills development
programs." 34 U.S.C. § 60541(a)(1)(G). At the discretion of the BOP, such incentives may
include “the maximum allowable period in a community confinement facility” and, other than

a reduction in the prisoner's term of imprisonment, “such other incentives” as are considered
_ 5 _

 

 

 

 

appropriate ld. § 60541 (a)(2). lt also potentially expands the release opportunities available
to elderly prisoners:
The Attorney General shall conduct a pilot program to determine the
effectiveness of removing eligible elderly offenders from a Bureau of Prisons

facility and placing such offenders on home detention until the expiration of the
prison term to which the offender was sentenced.

in carrying out a pilot program the Attorney General may release some or all
eligible elderly offenders from the Bureau of Prisons facility to home detention.
ld. § 60541(9)(1).

y The Supreme Court has consistently held that a prisoner has no constitutional right to
be confined in a particular place. See McKune v. Li/e, 536 U.S. 24, 39 (2002) (“it is weil
settled that the decision where to house inmates is at the core of prison administrators’
expertise.”); Sand/'n v. Conner, 515 U.S. 472, 478 (1995) (“the Due Process Clause did not
itself create a liberty interest in prisoners to be free from intrastate prison transfers.”);
Meachum v. Fano, 427 U.S. 215, 224 (1976) (“The conviction has sufhciently extinguished
the defendant's liberty interest to empower the State to confine him in any of its prisons.”).

The Attorney General-and by delegation the BOP-has exclusive authority and
discretion to designate the place of an inmate’s confinement Moore v. United States Att’y
Gen., 473 F.2d 1375, 1376 (5th Cir. 1973); Ledesma v. United States, 445 F.2d 1323, 1324
(5th Cir. 1971). “[A]ny approach that puts the judicial branch in charge of designating the

place of conhnement for a federal prisoner-no matter how well justified on utilitarian
_ 6 _

 

 

grounds-collides with 18 U.S.C. § 4082(b), which gives the Attorney General unfettered
discretion to decide where to house federal prisoners.” ln re Gee, 815 F.2d 41, 42 (7th Cir.
1987).

Moreover, a petitioner complaining about a BOP assignment is not entitled to judicial
relief for an alleged “violation of his Fifth Amendment right to due process because ‘the failure
to receive relief that is purely discretionary in nature does not amount to a deprivation of a
liberty interest’.” Assaad v. Ashcroff, 378 F.3d 471, 475 (5th Cir. 2004) (quoting Mejia
Rodriguez v. Reno, 178 F.3d 1139, 1146 (11th Cir. 1999) (citing Conn. Bd. of Pardons v.
Dumschat, 452 U.S. 458, 465 (1981))); accord Nafivi-Gomez v. Ashcroff, 344 F.3d 805, 808
(8th Cir. 2003); see also Munoz v. Ashcroff, 339 F.3d 950, 954 (9th Cir. 2003) (“Since
discretionary relief is a privilege denial of such relief cannot violate a substantive interest
protected by the Due Process clause.”); cf. Hallmark v. Johnson, 118 F.3d 1073, 1080 (5th
Cir. 1997) (“[A] statute which ‘provides no more than a mere hope that the benefit will be
obtained is not protected by due process.’ ”) (alteration in original) (quoting Greenholtz v.
inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 11 (1979)).

After reviewing Parsons’ petition and the applicable statutes, the Court finds that BOP
has the discretion to determine if, and when, to assign Petitioner to home confinement The
BOP does not owe Petitioner a duty to place Petitioner in home conhnement. Consistent with
18 U.S.C. § 3621(b), Parsons was individually considered under the factors relevant to RRC

placement The recommended range is what the unit team believed would allow the RRM to
_ 7 _

 

 

 

match population needs with budgetary and RRC bed space resources near Parsons’ release
destination. Parsons’ disagreement with the BOP’s RRC placement recommendation does
not establish a constitutional violation, as nothing in the SCA or § 3621(b) entitles an inmate
to any guaranteed placement in an RRC. See Woodal/, 432 F.3d at 244- 51 (holding in
exercising its discretion to make halfway house placement decisions, the Bureau must
consider the factors set forth in § 3621(b); “[h]owever, that the [Bureau] may assign a prisoner
to a halfway house does not mean that it must.”); Levine v. Apker, 455 F.3d 71, 80 (2d Cir.
2006) (finding Congress's use of the language “may designate” in § 3621(b) endows the BOP
with broad discretion); see Beckley v. Miner, 125 F. App'x 385, 389 (3d Cir. 2005) (holding
“[i]t is well settled, and the parties agree, that the Bureau has nearly exclusive jurisdiction to
classify and transfer prisoners.”).

Based on the foregoing, this Court finds that the BOP’s placement decision does not
violate the Constitution, laws or treaties of the United States, and is not an abuse of discretion
Thus, this Court will deny the § 2241 Petition, Petitioner’s motion to amend and dismiss
Petitioner’s motions to expedite.

A separate Order shall issue.

 

 

Date: February!z 2019

Ffobert . Mari i
United Sta es District Judge

_3_

 

